DETAILED ACTION
1.	This office action is in response to the amendment filed 3/23/21.  As directed by the amended, claims 1, 6-7, 14-15, and 19 have been amended, claims 5, 13, and 18 have been canceled, and no claims have been added. Thus, claims 1-4, 6-12, 14-17, and 19 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE

	The closest prior art of record is Chapman et al (7,726,312) and Lichtenberger (6,155,471).
	While Chapman discloses a carrying device for a breathable gas cylinder comprising a shoulder-loop section and a waist-loop section (Chapman, Fig. 1), Chapman does not disclose that the shoulder-loop section and the waist-loop section are in a tension relationship with one another, or that the device has a direction-changing buckle located at the junction of the shoulder-loop section and the waist-loop section.  Furthermore, Chapman does not disclose a webbing configuration hub that comprises a first aperture and a second aperture.  While Lichtenberger does teach: (1) a carrying device comprising one webbing that has a shoulder-loop section that is tension relationship with a waist-loop section (Lichtenberger, Fig. 1), and (2) a direction changing buckle located at the junction of the shoulder-loop section and the waist-loop 
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785